UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 2 RQuarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the quarterly period ended March 31, 2009 or £Transition Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act Of 1934 For the transition period from to Commission File Number 001-33055 BreitBurn Energy Partners L.P. (Exact name of registrant as specified in its charter) Delaware 74-3169953 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 515 South Flower Street, Suite 4800 Los Angeles, California 90071 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (213) 225-5900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ (not yet applicable to registrant) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R As of May 8, 2009, the registrant had 52,770,011Common Units outstanding. EXPLANATORY NOTE BreitBurn Energy Partners L.P. (the “Partnership,” “we,” “us” or “our”) is filing this Amendment No. 2 on Form 10-Q/A (this “Amendment”) to amend its Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2009, filed with the Securities and Exchange Commission (the “SEC”) on May 8, 2009 (the “Original 10-Q”). This Amendment is being filed to amend the Original 10-Q solely (i) to correct the certifications by our Principal Executive Officers and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 to remove the inappropriate inclusion of the phrase “the audit committee of the board of directors of the registrant’s general partner” and replace it with the phrase “the audit committee of the registrant’s board of directors (or persons performing equivalent functions)” in paragraph 5 of the certifications, and to replace the phrase “Quarterly Report” with the word “report” in paragraphs 1, 2, 3 and 4(a) of the certifications, and (ii) to correct the certifications by our Principal Executive Officers and Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 by changing the date in the first paragraph from “March 31, 2008” to “March 31, 2009.”This Amendment includes new certifications by our Principal Executive Officers and Principal Financial Officer pursuant to Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, filed as Exhibits 31.1, 31.2 and 31.3, and furnished as Exhibits 32.1, 32.2 and 32.3 hereto.Each certification was true and correct as of the date of the filing of the Original 10-Q. Pursuant to interpretation 246.14 in the Regulation S-K section of the SEC’s “Compliance & Disclosure Interpretations,” we are filing the Original 10-Q in its entirety as part of this Amendment.Such Other Information was complete and correct as of the date of the filing of the Original 10-Q. In addition to the changes discussed above, we are incorporating the following amendments made to the Original 10-Q in Amendment No. 1 on Form 10-Q/A (“Amendment No. 1”), filed on June 10, 2009. Amendment No. 1 was filed to amend the Original 10-Q to include additional information to the following Notes to Consolidated Financial Statements in Item 1 of Part I: · Note 1 – additional description of BreitBurn GP, LLC (the “General Partner”) as a result of the Purchase, Contribution and Partnership Transactions (as defined below). · Note 11 – impact of the January 1, 2009 adoption of FSP EITF 03-6-1 on 2008 and 2007 earnings per unit and additional information regarding our consolidated subsidiaries. · Note 15 – a description of our subsidiaries that may guarantee our debt securities. · Note 16 – a description of a newly incorporated subsidiary, BreitBurn Finance Corporation. Except as described above, we have not modified or updated other disclosures contained in the Original 10-Q.Accordingly, this Amendment, with the exception of the foregoing, does not reflect events occurring after the date of filing of the Original 10-Q, or modify or update those disclosures affected by subsequent events.Consequently, all other information not affected by the corrections described above is unchanged and reflects the disclosures and other information made at the date of the filing of the Original 10-Q and should be read in conjunction with our filings with the SEC subsequent to the filing of the Original 10-Q, including amendments to those filings, if any. INDEX Page No. Cautionary Statement Relevant to Forward-Looking Information 1 Glossary of Oil and Gas Terms; Description of References 2-4 PART I FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008 5 - Unaudited Consolidated Balance Sheets at March 31, 2009 and December 31, 2008 6 - Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 7 - Notes to Consolidated Financial Statements 8-25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26-33 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34-37 Item 4. Controls and Procedures 38 PART II OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39-41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 42 Item 5. Other Information 42 Item 6. Exhibits 43 Signatures 44 CAUTIONARY STATEMENT RELEVANT TO FORWARD-LOOKING INFORMATION Forward-looking statements are included in this report and may be included in other public filings, press releases, our website and oral and written presentations by management.Statements other than historical facts are forward-looking and may be identified by words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “estimates,” “impact,” “future,” “projection,” “forecasts,” “could,” “will” and words of similar meaning.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and other factors, some of which are beyond our control and are difficult to predict.Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements.The reader should not place undue reliance on these forward-looking statements, which speak only as of the date of this report. Among the important factors that could cause actual results to differ materially from those in the forward-looking statements are changes in crude oil and natural gas prices; a further significant reduction in the borrowing base under our bank credit facility; the impact of the current financial crisis on our business operations, financial condition and ability to raise capital; our level of indebtedness; the ability of financial counterparties to perform their obligations under existing agreements; delays in planned or expected drilling; the discovery of previously unknown environmental issues; the competitiveness of alternate energy sources or product substitutes; technological developments; the uncertainty related to the litigation instituted by Quicksilver against us; potential disruption or interruption of our net production due to accidents or severe weather; the effects of changed accounting rules under generally accepted accounting principles promulgated by rule-setting bodies; and the factors set forth under “Cautionary Statement Relevant to Forward Looking Information” and Part I—Item 1A. “—Risk Factors’’ of our Annual Report on Form 10-K for the year ended December 31, 2008 (the “Annual Report”) and in Part II—Item 1A of this report.Unpredictable or unknown factors not discussed herein also could have material adverse effects on forward-looking statements. All forward-looking statements, expressed or implied, included in thisreport and attributable tous are expressly qualified in their entirety by this cautionary statement.This cautionary statement should also be considered in connection with any subsequent written or oral forward-looking statements thatwe or persons acting onour behalf may issue. We undertake no obligation to update the forward-looking statements in this report to reflect future events or circumstances.All such statements are expressly qualified by this cautionary statement. Available Information Our internet website address is www.breitburn.com.We make available, free of charge at the “Investor Relations” portion of our website, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and all amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Acts of 1934, as amended, as soon asreasonably practicable after such reports are electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”).The information contained on our website does not constitute part of this report. 1 GLOSSARY OF OIL AND GAS TERMS; DESCRIPTION OF REFERENCES The following is a description of the meanings of some of the oil and gas industry terms that may be used in this report.The definition of proved reserves has been abbreviated from the applicable definitions contained in Rule4-10(a)(2-4) of Regulation S-X. Bbl:One stock tank barrel, or 42 U.S. gallons liquid volume, of crude oil or other liquid hydrocarbons. Bbl/d:Bbl per day. Boe:One barrel of oil equivalent, determined using a ratio of six Mcf of natural gas to one Bbl of crude oil. Boe/d:Boe per day. Btu:British thermal unit, which is the quantity of heat required to raise the temperature of a one-pound mass of water by one degree Fahrenheit. exploitation:A drilling or other project which may target proven or unproven reserves (such as probable or possible reserves), but which generally has a lower risk than that associated with exploration projects. field:An area consisting of a single reservoir or multiple reservoirs, all grouped on or related to the same individual geological structural feature and/or stratigraphic condition. LIBOR:London Interbank Offered Rate. MichCon:MichiganConsolidated Gas Company. MBbls:One thousand barrels of crude oil or other liquid hydrocarbons. MBoe:One thousand barrels of oil equivalent. Mcf:One thousand cubic feet of natural gas. MMcf:One million cubic feet of natural gas. MMBtu:One million British thermal units. MMBtu/d:One million British thermal units per day. NGLs:The combination of ethane, propane, butane and natural gasolines that when removed from natural gas become liquid under various levels of higher pressure and lower temperature. NYMEX:New York Mercantile Exchange. oil:Crude oil, condensate and natural gas liquids. proved reserves:The estimated quantities of crude oil, natural gas and natural gas liquids that geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic and operating conditions.This definition of proved reserves has been abbreviated from the applicable definitions contained in Rule4-10(a)(2-4) of Regulation S-X. 2 reserve:That part of a mineral deposit which could be economically and legally extracted or produced at the time of the reserve determination. reservoir: A porous and permeable underground formation containing a natural accumulation of producible oil and/or natural gas that is confined by impermeable rock or water barriers and is individual and separate from other reserves. West Texas Intermediate (“WTI”):Light, sweet crude oil with high API gravity and low sulfur content used as the benchmark for U.S. crude oil refining and trading.WTI is deliverable at Cushing, Oklahoma to fill NYMEX futures contracts for light, sweet crude oil. 3 References in this filing to “the Partnership,” “we,” “our,” “us” or like terms refer to BreitBurn Energy Partners L.P. and its subsidiaries.References in this filing to “BEC” or the “Predecessor” refer to BreitBurn Energy Company L.P., our predecessor, and its predecessors and subsidiaries.References in this filing to “BreitBurn GP” or the “General Partner” refer to BreitBurn GP, LLC, our general partner and our wholly-owned subsidiary as of June 17, 2008.References in this filing to “Provident” refer to Provident Energy Trust.References in this filing to “BreitBurn Corporation” refer to BreitBurn Energy Corporation, a corporation owned by Randall Breitenbach and Halbert Washburn, the Co-Chief Executive Officers of our general partner.References in this filing to “BreitBurn Management” refer to BreitBurn Management Company, LLC, our asset manager and operator, and wholly-owned subsidiary as of June 17, 2008.References in this filing to “BOLP” or “BreitBurn Operating” refer to BreitBurn Operating L.P., our wholly-owned operating subsidiary.References in this filing to “BOGP” refer to BreitBurn Operating GP, LLC, the general partner of BOLP.References in this filing to “our properties” refer to, as of December 31, 2006, the oil and gas properties contributed to us and our subsidiaries by BEC in connection with our initial public offering.These oil and gas properties include certain fields in the Los Angeles Basin in California, including interests in the Santa Fe Springs, Rosecrans and Brea Olinda Fields, and the Wind River and Big Horn
